Exhibit 10.1

 

EXECUTION VERSION

 

EMPLOYEE BENEFITS AGREEMENT

 

This Employee Benefits Agreement, dated as of March 24, 2015, is entered into by
and between Nabors Industries Ltd., a Bermuda exempted Company (“Navy”), Nabors
Red Lion Limited, a Bermuda exempted Company and currently a wholly owned
Subsidiary of Navy (“Red Lion”), and C&J Energy Services, Inc., a Delaware
corporation (“Penny,” and together with Navy and Red Lion, the “Parties”),
effective as between Navy and Red Lion at the Separation Time and effective as
among all the Parties at the Effective Time (as defined below).

 

RECITALS:

 

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement entered into by Navy and Red Lion, dated as of June 25, 2014, as
amended from time to time (the “Separation Agreement”), the Merger Agreement
entered into by the Parties, Nabors CJ Merger Co., a Delaware corporation, and
CJ Holding Co., a Delaware corporation, dated as of June 25, 2014, as amended
from time to time (the “Merger Agreement”), and the Transition Services
Agreement entered into by Navy and Red Lion, dated as of the date hereof,
pursuant to which Navy has agreed to provide certain services to Red Lion on a
transition basis following the Closing (as defined in the Merger Agreement) (the
“Transition Services Agreement”), the Parties have agreed to enter into this
Agreement to allocate among Navy, Red Lion and Penny the Assets, Liabilities and
responsibilities with respect to certain employee compensation, pension and
benefit plans, programs and arrangements and certain employment matters;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements,
covenants and other provisions set forth in this Agreement, the Parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

Unless otherwise defined in this Agreement, capitalized words and expressions
and variations thereof used in this Agreement or in its Exhibits have the
meanings set forth below.  Capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Separation Agreement.

 

1.1                               “Agreement” means this Employee Benefits
Agreement, including all the Exhibits hereto.

 

1.2                               “Benefit Continuation Period” means the period
of time from the Effective Time through the earlier of (i) the one-year
anniversary of the Effective Time and (ii) December 31, 2015.

 

1.3                               “Canadian Defined Contribution Plan” has the
meaning given to it in Section 2.4(b).

 

--------------------------------------------------------------------------------


 

1.4                               “Code” means the Internal Revenue Code
of 1986, as amended, or any successor federal income tax Law.  Reference to a
specific Code provision also includes any proposed, temporary or final
regulation in force under that provision.

 

1.5                               “Continuing Employees” has the meaning given
to it in Section 2.1 and includes those Delayed Transfer Service Providers who
become Continuing Employees as described in Section 2.6(a).

 

1.6                               “Covered Flex Plan Employees” has the meaning
given to it in Section 3.3.

 

1.7                               “Delayed Transfer Service Providers” has the
meaning given to it in Section 2.6(a).

 

1.8                               “Effective Time” has the meaning given to it
in the Merger Agreement.

 

1.9                               “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.  Reference to a specific provision of ERISA
also includes any proposed, temporary or final regulation in force under that
provision.

 

1.10                        “Hire Date” has the meaning given to it in
Section 2.6(a).

 

1.11                        “Merger Agreement” has the meaning given to it in
the preamble to this Agreement.

 

1.12                        “Navy” has the meaning given to it in the preamble
to this Agreement.

 

1.13                        “Navy 401(k) Plan” has the meaning given to it in
Section 3.1(a).

 

1.14                        “Navy Employee Benefit Plan” means any employee
benefit plan, program, policy, practice, agreement, or other arrangement
providing benefits to any current or former employee, consultant, officer or
director of Navy or any of its Subsidiaries or any beneficiary or dependent
thereof that is entered into, sponsored or maintained by Navy or any of its
Subsidiaries, whether or not written, including any employee welfare benefit
plan within the meaning of Section 3(1) of ERISA, any employee pension benefit
plan within the meaning of Section 3(2) of ERISA (whether or not any such plan
is subject to ERISA) and any bonus, incentive, deferred compensation, vacation,
insurance, stock purchase, stock option, equity award, equity-linked award,
severance, retention, employment, change of control or fringe benefit plan,
program, policy, practice, agreement, or arrangement.

 

1.15                        “Navy Flex Plan” has the meaning given to it in
Section 3.3.

 

1.16                        “Navy Nonqualified Plans” has the meaning given to
it in Section 6.3(a).

 

1.17                        “Navy Severance Plan” means the Nabors
Industries, Inc. Severance Plan, as it is in effect as of the signing of this
Agreement. For purposes of this Agreement, Navy Severance Plan also includes the
Nabors Industries, Inc. Severance Plan as modified by Nabors Production Services
Ltd., but only to the extent all such modifications are accurately set forth on
Exhibit D.

 

--------------------------------------------------------------------------------


 

1.18                        “Navy U.S. DB Plan” has the meaning given to it in
Section 6.1.

 

1.19                        “Navy U.S. DB Plan Trust” has the meaning given to
it in Section 6.1.

 

1.20                        “Navy Vacation Policy” means policy 300.40.2
(Vacation) of the Nabors Industries, Inc. Human Resources Policies and
Procedures Manual, with effective date January 1, 2009.

 

1.21                        “NCPS Vacation Policy” means Index No. NCPS 21.0 of
the Nabors Completion & Production Services Co. Human Resources Policies and
Procedures Manual, with effective date January 1, 2013.

 

1.22                        “NCS” has the meaning given to it in Section 2.6(a).

 

1.23                        “New Plans” has the meaning given to it in
Section 3.2(a).

 

1.24                        “Nonqualified Plan Participants” has the meaning
given to it in Section 6.3(b).

 

1.25                        “Penny” has the meaning given to it in the preamble
to this Agreement.

 

1.26                        “Penny Common Stock” has the meaning given to it in
the Merger Agreement.

 

1.27                        “Penny Employee” means each individual who is
employed by Penny or a Subsidiary of Penny immediately prior to the Effective
Time.

 

1.28                        “Penny Employee Benefit Plan” has the meaning given
to it in the Merger Agreement.

 

1.29                        “Project Services Agreement” has the meaning given
to it in Section 2.6(a).

 

1.30                        “Red Lion” has the meaning given to it in the
preamble to this Agreement.

 

1.31                        “Red Lion Employee” means any individual who,
immediately prior to the Effective Time, is employed by a Red Lion Entity,
including any individual absent due to short-term medical leave, long-term
medical leave, vacation, holiday or leave of absence, including military leave
and leave under the Family and Medical Leave Act, but excluding those
individuals listed on Exhibit A and/or Exhibit C.

 

1.32                        “Red Lion Employee Benefit Plan” has the meaning
given to it in the Merger Agreement.

 

1.33                        “Red Lion Group 401(k) Plan” has the meaning given
to it in Section 6.2.

 

1.34                        “Red Lion Group Flex Plan” has the meaning given to
it in Section 3.3.

 

1.35                        “Red Lion Group Severance Plan” has the meaning
given to it in Section 3.1(b).

 

1.36                        “Red Lion Self-Insured Workers’ Compensation
Liabilities” has the meaning given to it in Section 2.5(a).

 

--------------------------------------------------------------------------------


 

1.37                        “Red Lion Vacation Policy” has the meaning given to
it in Section 3.4.

 

1.38                        “Red Lion Workers’ Compensation Claims” mean all
Liabilities under or in connection with workers’ compensation benefits with
respect to any Continuing Employee or any other Person who is or was employed by
a Red Lion Entity, in each case, arising from an Action first asserted upon or
after the Separation Time or, with respect to Continuing Employees who are
Delayed Transfer Service Providers, upon or after their applicable Hire Date.

 

1.39                        “Separation Agreement” has the meaning given to it
in the preamble to this Agreement.

 

1.40                        “Service” has the meaning given to it in
Section 2.6(a).

 

1.41                        “Service End Date” has the meaning given to it in
Section 2.6(a).

 

1.42                        “Transaction Agreements” has the meaning given to it
in the Merger Agreement.

 

1.43                        “Transferred Account Balances” has the meaning given
to it in Section 3.3.

 

1.44                        “TSA Benefits Transition Period” has the meaning
given to it in Section 2.4(b).

 

1.45                        “WARN Act” has the meaning given to it in
Section 5.2.

 

ARTICLE II

EMPLOYMENT OF RED LION EMPLOYEES;

SEVERANCE; ASSUMPTION AND RETENTION OF LIABILITIES;

RED LION PARTICIPATION IN NAVY EMPLOYEE BENEFIT PLANS;

RED LION WORKERS COMPENSATION CLAIMS

 

2.1                               Employment of Red Lion Employees.  All Red
Lion Employees who are employed by a Red Lion Entity immediately prior to the
Effective Time are referred to herein as “Continuing Employees.”

 

2.2                               Severance.  A Continuing Employee shall not be
deemed to have terminated employment in connection with or in anticipation of
the consummation of the transactions contemplated by the Transaction Agreements
for purposes of determining eligibility for severance benefits.  The applicable
member of the Red Lion Group shall be solely responsible for all Liabilities in
respect of, all costs arising out of, and all payments and benefits relating to,
the termination or alleged termination of any Continuing Employee’s employment
or other service that occurs as a result of, in connection with, or following
the consummation of, the transactions contemplated by the Transaction
Agreements, including any amounts required to be paid (including any payroll or
other taxes), and the costs of providing benefits, under any applicable
severance, separation, redundancy, termination or similar plan, program,
practice, contract, agreement, Law or regulation (such benefits to include any
medical or other welfare benefits, outplacement benefits, accrued vacation and
taxes).  The Red Lion Group shall indemnify and hold harmless the Navy Group
with respect to any Actions by a Continuing

 

--------------------------------------------------------------------------------


 

Employee asserting that such Continuing Employee is entitled to severance
benefits under the applicable Navy Severance Plan.

 

2.3                               Assumption and Retention of Liabilities.

 

(a)                                 From and after the Separation Time, except
as otherwise expressly provided in this Agreement, a member of the Red Lion
Group shall retain, assume, perform, discharge, fulfill when due, hold the Navy
Group harmless from, and to the extent applicable, comply with all of the
following, in accordance with their respective terms: (i) all Red Lion Employee
Benefit Plans and all Liabilities under and in connection with all Red Lion
Employee Benefit Plans, in each case, arising from any Action first asserted
upon or after the Separation Time; (ii) all Liabilities arising from any Action
first asserted upon or after the Separation Time with respect to the employment
or other service or termination of employment or other service of all Continuing
Employees who are not Delayed Transfer Service Providers; (iii) all Liabilities
arising from any Action first asserted upon or after his or her Hire Date with
respect to the employment or other service or termination of employment or other
service of all Delayed Transfer Service Providers who become Continuing
Employees; (iv) all Liabilities arising from any Action first asserted upon or
after the Separation Time with respect to or in connection with the engagement
or termination of services by Red Lion or a Red Lion Entity of any individual
who is or was an independent contractor (including any temporary service worker,
consultant, freelancer, on-call worker, incidental worker, worker providing
services under a retainer agreement, or other non-payroll worker of Red Lion or
any Red Lion Entity, who is not an employee of Red Lion or a Red Lion Entity
under applicable Laws) (for the avoidance of doubt, no such individual under
this clause (iv) shall be a “Red Lion Employee” under this Agreement); (v) all
Red Lion Workers’ Compensation Claims; and (vi) any other Liabilities expressly
assigned to the Red Lion Group under this Agreement.

 

(b)                                 The Navy Group shall retain, assume,
perform, discharge and fulfill when due, and hold the Red Lion Group harmless
from: (i) all Liabilities with respect to the employment or other service or
termination of employment or other services of all Continuing Employees who are
not Delayed Transfer Service Providers to the extent that such Liabilities arose
from an Action pending or asserted in writing before the Separation Time;
(ii) all Liabilities with respect to the employment or other service or
termination of employment or other services of all Delayed Transfer Service
Providers who become Continuing Employees to the extent that such Liabilities
arose from an Action pending or asserted in writing before his or her Hire Date;
(iii) except as otherwise set forth in Section 2.6(b), all Liabilities with
respect to the employment or other service or termination of employment or other
service of all individuals who provide or have provided services to the Navy
Group and who are not Continuing Employees (other than such claims referenced in
Section 2.3(a)(iv)); (iii) all Liabilities arising under or relating to workers’
compensation claims of Red Lion Employees that are not Red Lion Workers’
Compensation Claims; and (iv) any other Liabilities expressly assigned to the
Navy Group under this Agreement.

 

2.4                               Red Lion Participation in Navy Employee
Benefit Plans. (a) Except as set forth on Exhibit B and/or in compliance with
the applicable terms of the Transition Services Agreement, immediately prior to
the Separation Time, (i) Red Lion and each other Red Lion Entity shall cease to
be a participating employer in each Navy Employee Benefit Plan, other than any
Red

 

--------------------------------------------------------------------------------


 

Lion Employee Benefit Plan, (ii) the Red Lion Employees shall cease to accrue
further benefits and shall cease to be active participants in the Navy Employee
Benefit Plans (other than any Red Lion Employee Benefit Plan), and (iii) the
Parties shall take all necessary action before the Separation Time to effectuate
the foregoing clauses (i) and (ii).  Penny and Red Lion shall indemnify and hold
Navy and its Subsidiaries, other than the Red Lion Entities, harmless for any
Liability arising solely from the Continuing Employees’ continued participation
in any Navy Employee Benefit Plan listed on Exhibit B hereto after the
Separation Time; provided, however, that Navy and its Subsidiaries shall take
commercially reasonable efforts to cooperate with Penny and Red Lion in
defending against any claims for any such Liability.  Except as otherwise
expressly provided in this Agreement (including Section 2.2) or any other
Transaction Agreement, Navy shall indemnify and hold Red Lion, each Red Lion
Entity and Penny harmless for any Liability under any Navy Employee Benefit Plan
with respect to service (and the termination of service) prior to the Separation
Time of Red Lion Employees and of individuals described in Section 2.3(a)(iv) of
this Agreement; provided, however, that such indemnification obligation shall
not apply to the extent (and only to the extent) that any such Liability results
from action taken by or omitted by any Red Lion Entity or Penny after the
Separation Time.  For the avoidance of doubt, Navy shall not be obligated to
indemnify the Red Lion Group with respect to Liabilities for compensation or
benefits that accrue, are paid or are provided to Continuing Employees on or
after the Separation Time even if the levels of, or eligibility for,
compensation or benefits are based on service provided prior to the Separation
Time.

 

(b)                     Canadian Plans.  Notwithstanding the foregoing, the
Parties agree that, to the extent permitted by applicable Law and the terms of
the applicable Navy Employee Benefit Plans, Continuing Employees will continue
to participate (at the sole cost and expense of the Red Lion Group) in the
Canadian benefit plans listed on Exhibit B from the Separation Time through the
last day of the quarter following the quarter in which the Closing Date occurs
(the “TSA Benefits Transition Period”).  Notwithstanding the terms of the
Transition Services Agreement, at the Effective Time or, if earlier, the time
that participation by Continuing Employees in the Pension Plan for Employees of
Nabors Drilling Canada Limited (the “Canadian Defined Contribution Plan”) is no
longer commercially feasible, the applicable Continuing Employees’ active
participation in the Canadian Defined Contribution Plan shall cease.  Until such
time as a Continuing Employee’s entitlement is settled or paid in full, Navy
shall retain all Liabilities under the Canadian Defined Contribution Plan with
respect to such Continuing Employee and shall retain and/or continue to
administer all Assets associated with the Canadian Defined Contribution Plan
(including those held under any related trust(s)) in accordance with applicable
law and the terms of the Canadian Defined Contribution Plan.

 

2.5                   Red Lion Workers’ Compensation Claims Administration. 
Subject to the Navy Group’s reasonable cooperation, the Red Lion Group will use
commercially reasonable efforts to obtain the release, effective as of the
Separation Time, of the Navy Group, from those letters of credit, bonds or other
instruments or collateral provided by the Navy Group that are in effect as of
the signing of this Agreement (collectively, “Red Lion Self-Insured Workers’
Compensation Liabilities”), in each instance with respect to the Red Lion
Workers’ Compensation Claims.  From and after the Separation Time, Red Lion will
be solely responsible for the administration and payment of all of the Red Lion
Workers’ Compensation Claims (including the Red Lion Self-Insured Workers’
Compensation Liabilities), all of which will continue to be Liabilities of the
Red Lion Group; provided, however, that the Navy Group shall

 

--------------------------------------------------------------------------------


 

provide reasonable cooperation with respect to any such administration to the
extent requested by the Red Lion Group.

 

2.6                   Delayed Transfer Service Providers. (a) The individuals
listed on Exhibit C are collectively referred to herein as “Delayed Transfer
Service Providers.”  A member of the Red Lion Group shall provide to each
applicable Delayed Transfer Service Provider an offer of employment or continued
service that complies with the requirements set forth in Section 3.1(a) no later
than 10 business days prior to completion of the applicable “Service” (as
defined in the Project Services Agreement between Nabors Corporate Services Inc.
(“NCS”) and Penny (the “Project Services Agreement”) with which the Delayed
Transfer Service Provider is assisting or the applicable written scope of work
with which the Delayed Transfer Service Provider is associated, including
pursuant to the Transition Services Agreement) (the “Service End Date”).  Each
such offer must be accepted within 10 business days following the date the offer
is made (unless earlier extended) and will be for employment effective as of the
day immediately following the Service End Date or, if later, the date that the
applicable Delayed Transfer Service Provider is able to return (and does return)
from an approved leave of absence and begins work with the applicable member of
the Red Lion Group (the “Hire Date”). Each applicable Delayed Transfer Service
Provider shall be treated as a Continuing Employee for all purposes under this
Agreement (including the applicable provisions of the Transition Services
Agreement) as of the applicable Hire Date.

 

(b)                     Severance.  In the event a member of the Red Lion Group
does not provide an offer of employment or continued service in accordance with
Section 2.6(a) and the Navy Group terminates the employment or service of a
Delayed Transfer Service Provider within three months following completion of
the applicable Service, then the Red Lion Group shall be solely responsible for
paying the costs, if any, incurred under the applicable Navy Severance Plan, by
the Navy Group in connection with any such termination.  For the avoidance of
doubt, if a Delayed Transfer Service Provider does not accept an offer of
employment made by a member of the Red Lion Group in accordance with
Section 2.6(a), the Red Lion Group shall have no Liability under this
Section 2.6(b).

 

ARTICLE III

TERMS OF EMPLOYMENT FOR EMPLOYEES

 

3.1                               Levels of Compensation and Benefits for
Employees.

 

(a)                                 During the Benefit Continuation Period, the
Red Lion Group shall provide to each Continuing Employee and Penny Employee
either, or a combination of, as determined in the sole discretion of Red Lion
and its appropriate officers, comparable types and levels of employee benefits
(including salary, cash incentive compensation and health and welfare benefits)
as those provided immediately prior to the Effective Time (or any applicable
Hire Date) to similarly-situated employees of Penny or to similarly-situated Red
Lion Employees (except that, with respect to the Canadian Defined Contribution
Plan and the Nabors Industries, Inc. Retirement Savings Plan (the “Navy
401(k) Plan”), such comparable types and levels of benefits shall be provided as
soon as administratively feasible, but in any event no later than May 31, 2015
(or, if later, the applicable Hire Date with respect to Continuing Employees who
are Delayed Transfer Service Providers)); provided, however, that the Red Lion
Group shall

 

--------------------------------------------------------------------------------


 

continue to provide the type and level of employee benefits to Continuing
Employees to the extent necessary to comply with any comparable employment or
similar requirement contained in the applicable Navy Severance Plan; and
provided further, however, that nothing in this Section 3.1(a) shall restrict or
prevent the Red Lion Group from taking any actions during the Benefit
Continuation Period with respect to the Continuing Employees that would result
in the payment of severance benefits pursuant to Section 3.1(b), so long as such
actions do not result in any Liability to the Navy Group.

 

(b)                                 Immediately following the Effective Time,
each Continuing Employee and each Penny Employee shall be eligible to receive
severance benefits from the Red Lion Group under the same terms and conditions
as the applicable Navy Severance Plan (the “Red Lion Group Severance Plan”). 
The Red Lion Group shall take into account for purposes of calculating (i) a
Continuing Employee’s severance benefits under the Red Lion Group Severance
Plan, such Continuing Employee’s service with Navy and its Affiliates (and their
respective predecessors) prior to the Separation Time (or any applicable Hire
Date), and with Red Lion and its Affiliates from and after the Separation Time
(or applicable Hire Date), as service for the Red Lion Group and (ii) a Penny
Employee’s severance benefits under the Red Lion Group Severance Plan, such
Penny Employee’s service with Penny and its Affiliates (and their respective
predecessors) prior to the Effective Time, and with Red Lion and its Affiliates
from and after the Effective Time, as service for the Red Lion Group.

 

3.2                               Service Credit and Welfare Plans.

 

(a)                                 For all purposes (including vesting,
eligibility to participate and level of benefits) under the employee benefit
plans of the Red Lion Group providing benefits to any Continuing Employees or
Penny Employees from or after the Effective Time (the “New Plans”), Red Lion
shall take commercially reasonable efforts to provide, subject to the approval
of any applicable insurance carrier, that each Continuing Employee and Penny
Employee shall be credited with his or her years of service with Navy, Red Lion,
Penny, their respective Affiliates and each of their respective predecessors, as
applicable, prior to the Effective Time or, with respect to Continuing Employees
who are Delayed Transfer Service Providers, prior to the applicable Hire Date,
in either case, to the same extent as such Continuing Employee or Penny
Employee, as applicable, was entitled, before the Effective Time or applicable
Hire Date, to credit for such service under any similar employee benefit plan in
which such Continuing Employee or Penny Employee, as applicable, participated or
was eligible to participate immediately prior to the Effective Time or
applicable Hire Date; provided that the foregoing shall not apply with respect
to benefit accrual under any defined benefit pension plan or to the extent that
its application would result in a duplication of benefits with respect to the
same period of service.

 

(b)                                 In addition, and without limiting the
generality of the foregoing, Red Lion shall take commercially reasonable efforts
to cause, subject to the approval of any applicable insurance carrier, (i) each
Continuing Employee and Penny Employee to be immediately eligible to
participate, without any waiting time, in any and all New Plans to the extent
coverage under such a New Plan is comparable to the applicable employee benefit
plan in which such Continuing Employee or Penny Employee participated
immediately prior to the Effective Time or applicable Hire Date, and (ii) for
purposes of each New Plan providing medical, dental,

 

--------------------------------------------------------------------------------


 

pharmaceutical and/or vision benefits to any Continuing Employee or Penny
Employee, all pre-existing condition exclusions and actively-at-work
requirements of such New Plan to be waived for such employee and his or her
covered dependents, unless and to the extent the individual, immediately prior
to entry in the New Plans, was subject to such conditions under the applicable
employee benefit plan in which such Continuing Employee or Penny Employee
participated immediately prior to the Effective Time or applicable Hire Date.

 

3.3                               Flexible Spending Accounts.  Effective as of
the end of the TSA Benefits Transition Period or, with respect to each
Continuing Employee that is Delayed Transfer Service Provider, as of the Hire
Date: (a) the account balances under health care flexible spending accounts and
under dependent care spending accounts (whether positive or negative, the
“Transferred Account Balances”) under Navy’s health care flexible spending and
dependent care spending plan(s) (collectively, the “Navy Flex Plan”) of the
Continuing Employees who are participants in the Navy Flex Plan (the “Covered
Flex Plan Employees”) shall be transferred to one or more comparable plans of
the Red Lion Group (collectively, the “Red Lion Group Flex Plan”); (b) the
elections, contribution levels and coverage levels of the Covered Flex Plan
Employees shall apply under the Red Lion Group Flex Plan in the same manner as
under the Navy Flex Plan; and (c) the Covered Flex Plan Employees shall be
reimbursed from the Red Lion Group Flex Plan for claims incurred at any time
during the plan year of the Navy Flex Plan in which the TSA Benefits Transition
Period ends (or, with respect to Continuing Employees who are Delayed Transfer
Service Providers, the plan year of the Navy Flex Plan in which the applicable
Delayed Transfer Service Provider’s Hire Date occurs) that are submitted to the
Red Lion Group Flex Plan from or after such time on the same basis and the same
terms and conditions as under the Navy Flex Plan.  As soon as practicable after
the end of the TSA Benefits Transition Period (or an applicable Hire Date), and
in any event within 10 business days after the amount of the applicable
Transferred Account Balances is determined, the Navy Group shall pay the Red
Lion Group the net aggregate amount of the applicable Transferred Account
Balances, if such amount is positive, or the Red Lion Group shall pay the Navy
Group the net aggregate amount of the Transferred Account Balances, if such
amount is negative.

 

3.4                               Vacation.  Subject to the terms of the
Transition Services Agreement, Continuing Employees shall continue to
participate in the NCPS Vacation Policy, Navy Vacation Policy, or the Canadian
vacation policy, as applicable, with such participation to continue through the
end of the TSA Benefits Transition Period (or, with respect to Continuing
Employees who are Delayed Transfer Service Providers, through the applicable
Hire Date). Beginning on the first day following the end of the TSA Benefits
Transition Period or the applicable Hire Date, Continuing Employees shall be
subject to the vacation, sick leave and other personal or paid time off policies
of the Red Lion Group applicable to the respective Continuing Employee (the “Red
Lion Vacation Policy”); provided, however, (i) the Red Lion Group shall credit
each Continuing Employee with accrued but unused vacation time as of the end of
the TSA Benefits Transition Period (or the applicable Hire Date) and (ii) for
calendar year 2015, any Continuing Employee who was subject to the Navy Vacation
Policy, the Canadian vacation policy or Section I of the NCPS Vacation Policy
shall not accrue an amount of vacation that would result in him or her being
granted a cumulative amount of vacation from Navy or its Affiliates and the Red
Lion Group that is greater than the maximum amount of vacation that such
Continuing Employee could have been granted pursuant to the Navy Vacation
Policy, Canadian vacation policy or

 

--------------------------------------------------------------------------------


 

NCPS Vacation Policy in which he or she participated, as applicable, immediately
prior to the end of the TSA Benefits Transition Period (or the applicable Hire
Date).

 

ARTICLE IV

BONUS AWARDS FOR RED LION EMPLOYEES

 

4.1                               Bonus Awards.  The Red Lion Entity employing
the applicable Continuing Employee shall be responsible for determining and
paying all bonus awards to the Continuing Employee in respect of all applicable
performance periods during which the Separation Time occurs or, with respect to
Continuing Employees who are Delayed Transfer Service Providers, all applicable
performance periods during which the Hire Date occurs, and, in either case, all
performance periods thereafter, in each case under and in accordance with the
terms of the Red Lion Employee Benefit Plans and the Nabors Annual Incentive
Plan, as applicable.

 

ARTICLE V

COBRA, HIPAA, WARN

 

5.1                               COBRA and HIPAA.  The Red Lion Group will
assume and be responsible for, and shall indemnify and hold harmless the Navy
Group for, all Liabilities resulting from any Actions asserted upon or after the
Separation Time with respect to Continuing Employees or, with respect to
Continuing Employees who are Delayed Transfer Service Providers, asserted upon
or after the Hire Date, and, in each case, their eligible dependents, in respect
of health insurance under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, and the Health Insurance Portability and Accountability Act
of 1996, Sections 601, et seq. and Sections 701, et seq. of ERISA, Section 4980B
and Sections 9801, et seq. of the Code and applicable state or similar Laws.

 

5.2                               WARN Act.  Effective from and after the
Separation Time, the Red Lion Group shall assume Liability for, and shall
indemnify and hold harmless the Navy Group with respect to, any Liabilities
incurred by the Navy Group pursuant to the Worker Adjustment and Retraining
Notification Act and any similar Law (collectively, the “WARN Act”) resulting
from the termination of employment of any Continuing Employee by any member of
the Red Lion Group upon or after the Separation Time.  The Navy Group shall
assume Liability for, and shall indemnify and hold harmless the Red Lion Group
with respect to, any Liabilities incurred by the Red Lion Group pursuant to the
WARN Act resulting from the termination of employment of any Red Lion Employee
by any member of the Red Lion Group prior to the Separation Time and the
termination of employment of any other current or former employee or service
provider of the Navy Group, in each case who is not a Continuing Employee.

 

ARTICLE VI

PENSION PLANS AND DEFERRED COMPENSATION PLANS

 

6.1                               Navy U.S. DB Plan. From and after the
Effective Time, the Navy Group shall retain all Liabilities under Navy’s Pool
Company Retirement Income Plan (the “Navy U.S. DB Plan”) and all Assets held
under the trust(s) associated with the Navy U.S. DB Plan (collectively, the
“Navy U.S. DB Plan Trust”).  The Navy Group shall indemnify and hold harmless
the Red

 

--------------------------------------------------------------------------------


 

Lion Group with respect to all Liabilities under, relating to, and in connection
with the Navy U.S. DB Plan and the Navy U.S. DB Plan Trust.

 

6.2                               401(k) Plan.  The Red Lion Group will cause a
cash or deferred arrangement intended to qualify under Section 401(a) of the
Code (the “Red Lion Group 401(k) Plan”) to accept rollovers (including rollovers
of loans) from and after the Effective Time from the Navy 401(k) Plan with
respect to the Continuing Employees.  For purposes of this Section 6.2, a member
of the Red Lion Group shall assume the KVS 401(k) Plan and all Assets and
Liabilities under and in connection with, and shall indemnify and hold the Navy
Group harmless from all Liabilities arising from any Action first asserted upon
or after the Separation Time with respect to, the KVS 401(k) Plan and the
trust(s) thereunder to the extent the KVS 401(k) Plan has not merged with and
into the Navy 401(k) Plan prior to the Separation Time.

 

6.3                               Nonqualified Deferred Compensation.

 

(a)                                 Navy shall retain, or cause its Subsidiaries
(other than any Red Lion Entities) to retain, all Assets and all Liabilities
arising out of or relating to the Nabors Industries, Inc. Deferred Compensation
Plan and the Nabors Industries, Inc. Executive Deferred Compensation Plan
(collectively, the “Navy Nonqualified Plans”).

 

(b)                                 As soon as reasonably practicable following
the Separation Time or, the applicable Hire Date with respect to Continuing
Employees who are Delayed Transfer Service Providers, Navy shall provide to Red
Lion a list of all Continuing Employees who are participants in the Navy
Nonqualified Plans (the “Nonqualified Plan Participants”).  Following the
Effective Time, Red Lion shall provide, or shall cause to be provided, to Navy
notice of the termination of employment of any Nonqualified Plan Participant
upon or as soon as practicable following any such termination.

 

ARTICLE VII

GENERAL AND ADMINISTRATIVE

 

7.1                               Reasonable Efforts/Cooperation.  Each of the
Parties hereto will use its commercially reasonable efforts to promptly take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable Laws to consummate the
transactions contemplated by this Agreement.  Each of the Parties hereto shall
reasonably cooperate with respect to any issue relating to the transactions
contemplated by this Agreement for which the other Party seeks a determination
letter or private letter ruling from the Internal Revenue Service, an advisory
opinion from the Department of Labor or any other filing (including securities
filings (remedial or otherwise)), consent or approval with respect to or by a
governmental agency or authority in any jurisdiction in the United States or
abroad.

 

7.2                               No Third-Party Beneficiaries.  This Agreement
is solely for the benefit of the Parties and is not intended to confer upon any
other Persons any rights or remedies hereunder.  Nothing in this Agreement shall
preclude the Navy Group, the Red Lion Group or any of their respective
Affiliates, at any time, from amending, merging, modifying, terminating,
eliminating, reducing, or otherwise altering in any respect any employee benefit
plan, program, policy, practice, agreement or arrangement, any benefit
thereunder or any trust, insurance policy or

 

--------------------------------------------------------------------------------


 

funding vehicle related thereto.  Nothing contained in this Agreement shall
(a) constitute or be deemed to be an amendment to any Navy Employee Benefit
Plan, Penny Employee Benefit Plan or Red Lion Employee Benefit Plan or any other
compensation or benefit plan, program, practice, policy, agreement or
arrangement of Penny, Navy, Red Lion, the Red Lion Group or any of their
respective Affiliates; or (b) limit the right of Red Lion, Navy, Penny or any of
their respective Affiliates to terminate the employment or service of any
employee or other service provider at any time.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1                               Effect if Separation Time or Effective Time
Does Not Occur.  If the Separation Agreement is terminated prior to the
Separation Time or the Effective Time, then this Agreement shall terminate and
all actions and events that are, under this Agreement, to be taken or occur
effective immediately prior to or as of the Separation Time or the Effective
Time, as applicable, or otherwise in connection with the transactions
contemplated by the Transaction Agreements, shall not be taken or occur except
to the extent specifically agreed by Navy and Red Lion and, respecting Penny, by
Penny.

 

8.2                               Relationship of Parties.  Nothing in this
Agreement shall be deemed or construed by the Parties or any third party as
creating the relationship of principal and agent, partnership or joint venture
between the Parties, it being understood and agreed that no provision contained
herein, and no act of the Parties, shall be deemed to create any relationship
between the Parties other than the relationship set forth herein.

 

8.3                               Affiliates.  Each of Navy, Red Lion and Penny
shall cause to be performed, and hereby guarantees the performance of, all
actions, agreements and obligations set forth in this Agreement to be performed
by one of Navy’s Subsidiaries (other than the Red Lion Group) or a Red Lion
Entity or one of Penny’s Subsidiaries, respectively.

 

8.4                               Notices.  All notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
deemed given to a Party when (a) delivered to the appropriate address by hand or
by nationally recognized overnight courier service (costs prepaid); (b) sent by
facsimile with confirmation of transmission by the transmitting equipment; or
(c) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case to the following addresses and facsimile numbers
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number or person as a Party may designate
by notice to the other Parties):

 

if to Navy or, prior to the Effective Time, Red Lion:

 

Nabors Industries Ltd

Crown House

Second Floor

4 Par-la-Ville Road

Hamilton, HM 08

Bermuda

 

--------------------------------------------------------------------------------


 

Attention:                                         Corporate Secretary

 

with a copy (which shall not constitute notice) to:

 

Nabors Corporate Services, Inc.

515 West Greens Road, Suite 1200

Houston, Texas 66057

Attention:                                         Laura Doerre

Facsimile:                                         (281) 775-8166

 

with a copy (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, New York 10005

Attention:                                         Charles J. Conroy

Scott W. Golenbock

Facsimile:                                         (212) 530-5219

 

if to Penny:

 

C&J Energy Services, Inc.

3990 Rogerdale

Houston, TX 77042

Attention: Theodore Moore

Facsimile: (713) 325-5920

 

with a copy (which shall not constitute notice)  to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention:                                         Jeffery B. Floyd

Stephen M. Gill

Facsimile:                                         (713) 615-5956

 

if to a member of the Red Lion Group after the Effective Time:

 

C&J Energy Services Ltd.

Canon’s Court

22 Victoria Street

Hamilton HM12

Bermuda

Attention:  Corporate Secretary

 

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention:                                         Jeffery B. Floyd

Stephen M. Gill

Facsimile:                                         (713) 615-5956

 

8.5                               Incorporation of Separation Agreement
Provisions.  The following provisions of the Separation Agreement are hereby
incorporated herein by reference, and unless otherwise expressly specified
herein, such provisions shall apply as if fully set forth herein mutatis
mutandis (references in this Section 8.5 to an “Article” or “Section” shall mean
Articles or Sections of the Separation Agreement, and references in the material
incorporated herein by reference shall be references to the Separation
Agreement):  Article III (relating to Mutual Releases and Indemnification);
Section 4.1 (relating to Further Assurances); Section 4.2 (relating to Agreement
for Exchange of Information); Section 4.3 (relating to Privileged Matters); and
Article V (relating to Miscellaneous).  Notwithstanding the foregoing, in the
event of any conflict between the terms and conditions of this Agreement and the
Separation Agreement, the provisions of this Agreement shall control.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

NABORS INDUSTRIES LTD.

 

 

 

By:

/s/ Mark D. Andrews

 

 

Name:  Mark D. Andrews

 

 

Title: Corporate Secretary

 

 

 

 

 

NABORS RED LION LIMITED

 

 

 

By:

/s/ Mark D. Andrews

 

 

Name:  Mark D. Andrews

 

 

Title: Director

 

 

 

 

 

C&J ENERGY SERVICES, INC.

 

 

 

By:

/s/ Randall C. McMullen, Jr.

 

 

Name:  Randall C. McMullen, Jr.

 

 

Title: President and Chief Financial Officer

 

[SIGNATURE PAGE TO EMPLOYEE BENEFITS AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXCLUDED RED LION EMPLOYEES

 

·                  Andrew Stephens

 

Provided, however, that notwithstanding anything to the contrary in the Merger
Agreement, the Separation Agreement or any Ancillary Agreement, Navy and its
Subsidiaries acknowledge and agree that Penny shall be permitted to solicit and
otherwise hire or retain, as applicable, Andrew Stephens for employment with
Penny beginning no earlier than the Effective Time or continuing with the Red
Lion Group on and after the Effective Time, as applicable.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONTINUED PARTICIPATION IN CANADIAN EMPLOYEE BENEFIT PLANS

 

Section 2.4(b) — Canadian Benefit Plans

 

·                              Nabors Canada Group Benefit Program

 

·                               NPSL Flexible Benefit Plan

 

·                               Dental

 

·                               Extended Health Care Benefit (Drugs, Health Care
Professionals, Medical Supplies and Services, EHC-Hospital, and EHC-Medical and
Non-Medical Travel Emergencies)

 

·                               Basic life insurance

 

·                               Basic accidental death & dismemberment (AD&D)

 

·                               Long-term disability

 

·                               Survivor benefit

 

·                               Employee Assistance

 

·                               Optional Benefits

 

·                  Critical Illness

 

·                  Optional AD&D

 

·                  Optional Enhanced Disability (Short- and Long-term)

 

·                  Optional Life

 

·                              Canadian Vacation Policy

 

·                              Paid-Time Off Policy (including sick leave)

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

DELAYED TRANSFER SERVICE PROVIDERS

 

Erica McCoy, Vendor Services

 

Roxanne Forrester, Vendor Services

 

Latisha Cruz, Catalog Contractor

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NAVY SEVERANCE PLAN — NPSL MODIFICATIONS

 

General Severance Guidance

 

1.              Covered Employees: Management, Exempt Employees, Non-Exempt
Salaried employees, Hourly Employees (excluding involuntary terminations for
“lack of work” as per Employment Standards Section 55, which an employer may
terminate employment without further notice or payments in lieu of notice).

 

2.              “Base Pay” definition mirrors the definition in the Nabors
Industries, Inc. Severance Plan

 

3.              Upon an involuntary termination without “just cause,” all
covered employees (excluding Hourly Employees terminated for “lack of work,” as
noted above) receive the Employment Standards minimum.

 

4.              In addition to the Employment Standards minimum, upon an
involuntary termination without “just cause”, covered employees (excluding
Hourly Employees) receive an additional “common law” severance amount. 
Typically, the “common law” severance amounts follow the guideline of 1-2
weeks/year of service for Non-Exempt; 2-3 weeks/year of service for Exempt &
Management

 

5.              Benefit continuation may be offered to Management and Exempt
employees, up to 1 month.

 

6.              Employees are required to provide a release to NPSL prior to
receiving any severance above the Employment Standards minimum.

 

Alberta Employment Standards Termination Notice

 

NPSL provides written termination notice (or payment in lieu of notice), as
applicable, of the following minimum amounts:

 

·                  One week for employment of more than 3 months, but less than
2 years;

·                  Two weeks for employment of 2 years or more, but less than 4
years;

·                  Four weeks for employment of 4 years or more, but less than 6
years;

·                  Five weeks for employment of 6 years or more, but less than 8
years;

·                  Six weeks for employment of 8 years or more, but less than 10
years; and

·                  Eight weeks for employment of 10 years or more.

 

--------------------------------------------------------------------------------